THE THIRTEENTH COURT OF APPEALS

                                       13-21-00022-CV


                                  CARRIE M. LEO
                                       v.
                      TYLER C. THOMAS AND NICHOLAS STACEY


                                      On Appeal from the
                       444th District Court of Cameron County, Texas
                          Trial Court Cause No. 2020-DCL-01028


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed, as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.

February 25, 2021